Title: To James Madison from Thomas Jefferson, 12 September 1793
From: Jefferson, Thomas
To: Madison, James


Sep. 12. 1793.
The fever spreads faster. Deaths are now about 30. a day. It is in every square of the city. All flying who can. Most of the offices are shut or shutting. The banks shut up this day. All my clerks have left me but one: so that I cannot go on with business. I shall therefore set out in 3. or 4. days & perhaps see you before you get this. H had truly the fever, and is on the recovery, & pronounced out of danger.
